Citation Nr: 0105491	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  97-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

2.  Entitlement to service connection for the post-operative 
residuals of an injury to the lumbar spine, claimed as 
secondary to the service-connected residuals of a fracture to 
the right ankle and foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran subsequently perfected a timely 
appeal regarding this decision.

In an August 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for the 
post-operative residuals of an injury to the lumbar spine, 
claimed as secondary to the service-connected residuals of a 
fracture to the right ankle and foot.  As will be discussed 
in greater detail below, the veteran recently has expressed 
disagreement with that decision.  A Statement of the Case has 
not been issued with respect to that issue.  Thus, the 
veteran's claim has not been perfected for appellate review 
and must be remanded to the RO.  See Manlicon v. West, 12 
Vet. App. 238, 240-241 (1999).

In October 2000, the veteran presented testimony at a 
personal hearing before the undersigned member of the Board.  
A transcript of this hearing has been obtained and associated 
with the claims folder.  During his personal hearing, the 
veteran submitted additional documentary evidence directly to 
the Board, which was accompanied by waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2000).  This 
additional evidence has been associated with the claims 
folder.



REMAND

The veteran is seeking entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  In essence, the veteran contends that he is 
unable to secure or maintain substantially gainful employment 
due to his service-connected disabilities.  See his 
Substantive Appeal (VA Form 9) received in October 1997.  In 
addition, and as will be discussed in greater detail below, 
the veteran is seeking entitlement to service connection for 
the residuals of an injury to the lumbar spine, which he 
believes also contributes to his inability to secure or 
maintain employment.  See Hearing Transcript, page 6.

The Board notes that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2000).  Pursuant to 38 C.F.R. § 4.16(b), 
when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. 
§ 3.321 (2000).

The record reflects that the veteran is currently assigned a 
40 percent disability rating for the residuals of a fracture 
to the right ankle and foot; a 10 percent disability rating 
for gastritis; a 10 percent disability rating for tinnitus; 
and a noncompensable disability rating for bilateral hearing 
loss.  Thus, he has a combined disability rating of 50 
percent, which does not meet the requirements for the 
assignment of a total disability rating based upon individual 
unemployability pursuant to 38 C.F.R. § 4.16(a).  See also 38 
C.F.R. § 4.25 (2000).

As noted above, in an August 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for the post-operative residuals of an injury to 
the lumbar spine.  Recently, during his October 2000 personal 
hearing, the veteran expressed disagreement with that 
decision (See generally Tomlin v. Brown, 5 Vet.App. 355, 357-
58 (1993)(holding that an oral statement made during a 
personal hearing, when later reduced to writing in transcript 
form, can constitute a "written communication" for purposes 
of filing an NOD)) and submitted a medical statement in 
support of the claim.  The filing of a Notice of Disagreement 
initiates the appeal process.  See Manlicon, 12 Vet. App. at 
240-241; see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Since the veteran's Notice of Disagreement was not 
submitted to the RO, a Statement of the Case has not yet been 
issued to the veteran as required under 38 C.F.R. § 19.26 
(2000).  Thus, the Board finds that a remand of this issue is 
warranted, so the veteran can be provided with a Statement of 
the Case and an opportunity to perfect a timely appeal 
regarding this issue.

Furthermore, as noted above, that the veteran has 
specifically contended that his claimed back disability 
contributes to his inability to secure or maintain 
employment.  Therefore, the Board finds that the veteran's 
claim for a total rating based on unemployability is 
inextricably intertwined with the service connection claim, 
because adjudication of the service connection claim may 
affect the merits and outcome of the total rating claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus the 
veteran's claim of entitlement to service connection for the 
residuals of an injury to the lumbar spine must be fully 
adjudicated and developed by the RO before the Board can 
render a final decision regarding his claim for a total 
rating based on unemployability.

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that the Secretary shall notify a claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance shall include 
making reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  While this cases is in 
remand status, the RO should review the claims folder and 
ensure that all notification and development actions required 
by the VCAA are completed.

Accordingly, this case is remanded for the following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed in 
full.  In particular, the RO should 
ensure that all relevant records 
identified by the veteran have been 
obtained and associated with the claims 
folder, to include his most recent VA 
treatment records.  Any further 
evidentiary development, including any 
deemed necessary by reason of the 
submission of additional evidence, should 
be accomplished.

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
furnished with copies of a Statement of 
the Case (service connection issue) or a 
Supplemental Statement of the Case (total 
rating issue) and given an opportunity to 
respond.  As to any issue as to which the 
veteran has filed a NOD and which has not 
been addressed in any previous Statement 
of the Case, the veteran should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9).  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




